JOHN J. KEHOE, Circuit Judge.
This appeal was dismissed on February 14, 1964 for failure to prosecute. The appellant has moved for rehearing of the order of dismissal and urges that the burden of filing the record on appeal is upon the metropolitan court clerk, not upon the appellant.
The court file in this case contains only a certified copy of the notice of appeal and two stipulations between counsel extending the time for filing the record on appeal. There are no assignments of error, no indication of the charge on which the appellant was convicted, no adjudication or sentence, and no record of the proceedings in the trial court.
*24The burden of providing an appellate court with a record which establishes reversible error is upon the appellant, not the court clerk. The appellant’s failure to carry that burden constitutes proper grounds for dismissal. The dismissal will not be set aside. Therefore it is
Considered, ordered and adjudged that the motion for rehearing is denied.